Citation Nr: 0205535	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  97-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal injury.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 9, 
1978, to October 25, 1978.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board rendered a decision in April 
2000, which the appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  During the 
appellant's appeal to the Court, a properly executed 
agreement to represent the appellant was received (July 10, 
2000) from a private attorney.  On January 10, 2001, the 
attorney filed a motion with the Court requesting permission 
to withdraw as the appellant's representative.  The Court 
granted the motion on January 25, 2001.  On February 8, 2001, 
the appellant's brief was received by the Court.  Thereafter, 
in March 2001, the Secretary of VA filed a brief requesting 
that the April 2000 Board decision be vacated and remanded 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), which was signed into law by the President on 
November 9, 2000, and represented a significant change in the 
law during the pendency of the appellant's appeal.  The 
Secretary's Motion was granted by the Court in June 2001.  


FINDINGS OF FACT

1.  There is no competent evidence that shows that appellant 
sustained chronic residuals of a spinal injury in service, or 
that he has a back disability that is related to service.  

2.  The appellant has no service-connected disabilities.  



CONCLUSIONS OF LAW

1.  Chronic residuals of a spinal injury were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).  

2.  The claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities lacks legal merit or entitlement under the law . 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he sustained a back injury in 
service when he twisted around in the water while performing 
a float exercise in training, and that he was discharged from 
military service by a military physician because of lordosis 
of the lumbar spine.  He claims that the residuals of that 
back injury prevent him from obtaining and maintaining 
substantially gainful employment.  

As noted above, the enactment of the VCAA during the pendency 
of this appeal represented a significant change in the law, 
in that it eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The final 
regulations implementing the VCAA were published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Regarding its notification requirements, VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103;  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
was notified in the August 1997 rating decision, the October 
1997 Statement of the Case (SOC), and the September 1998 
Supplemental Statement of the Case (SSOC) as to the evidence 
necessary to substantiate his claims of entitlement to 
service connection for residuals of a spinal injury and 
entitlement to a total disability rating based on individual 
unemployable due to service-connected disabilities, and of 
the applicable laws and regulations.  In July 2001, the RO 
sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary in order for VA 
to grant his claims.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC, and 
the July 2001 letter adequately informed the appellant of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

As for its duty to assist, VA is required to help a claimant 
obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The record also shows that the RO has secured 
the appellant's service medical records.  Further, in keeping 
with the duty to assist, the appellant was provided a VA 
spine examination in May 1997.  The Board notes that the 
appellant indicated in April 1997 (VA Form 21-4142) that he 
received treatment for his back at the VA Medical Center in 
San Francisco, California, in 1979.  However, that facility's 
response in June 1997 indicated that it had no medical 
records for the appellant.  The appellant presented testimony 
pertaining to his claims at a March 1998 Regional Office 
hearing.  At that hearing, he stated that he thought he had 
been treated for spine problems in 1978 at a VA hospital in 
California ("where all Merchant Marines go to").  Later in 
his testimony he stated that he was initially treated for his 
back at a Merchant Marine hospital in 1979.  The Hearing 
Officer advised the appellant to obtain those postservice 
medical records and to submit them in support of his claims.  
However, the appellant has not submitted any additional 
medical records since his hearing or provided any 
clarification regarding his claimed post-service treatment.  

The appellant also indicated he had received medical 
treatment for his back at Vanderbilt University Hospital in 
1989.  In responding to VA's request for medical records 
pertaining to the appellant, Vanderbilt University Hospital 
indicated in June 1997 that it had no records for the 
appellant.  Based on his vagueness as to the alleged 
postservice treatment for his back, the Board finds that the 
appellant has not provided sufficient information to enable 
the Board to obtain any additional medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

I.  Residuals of a Spinal Injury

Service medical records do not show any complaint, treatment, 
or finding of any back (spinal) injury or disorder.  The 
records do show that the appellant was treated for problems 
involving his left leg four days after his induction on to 
active duty.  At that time, he gave a history of having 
sustained a shotgun wound to the left leg one year before.  
He complained that he was now unable to stand on the leg due 
to pain and swelling around the wound site.  The impression 
was an old gunshot wound of the left leg, which had existed 
prior to service and was now symptomatic.  It was reported 
that an X-ray of the left leg revealed two metallic 
fragments.  A Medical Board determined in October 1978 that 
the preexisting gunshot wound, which the appellant had not 
identified at his entrance examination, had not been 
aggravated by service, that he did not meet the minimal 
requirements for enlistment at the time of his enlistment, 
and that he had no physical disability that was incurred in 
or aggravated by service.  The Medical Board recommended his 
discharge on the basis that he enlisted in error.  

The appellant underwent a VA spine examination in May 1997.  
He complained of a lot of pain in his lumbar spine, which he 
reported had begun in service in 1978, following swimming 
exercises.  He stated that he did not remember any particular 
event in which his back made a noise or caused him to be 
aware of any pain; but that the next day, when marching, he 
had experienced pain in his lower lumbar area.  He indicated 
that he received a lot of physical therapy for his back, but 
that it did not really help.  On examination, he stated that 
he had a lot of pain in his lumbar spine, mostly in the left 
portion, with occasional swelling in his right leg.  He 
stated that prolonged walking and standing or sitting a 
certain way exacerbated the pain, which he described as being 
a "catch" that would radiate across the back and sometimes 
down his legs.  An X-ray of the lumbosacral spine was within 
normal limits.  The diagnoses were lordosis and lumbosacral 
strain.  The examiner made no reference in his report to an 
etiological relationship between the appellant's lordosis or 
lumbar strain and his military service.  

At his March 1998 Regional Office hearing, the appellant 
stated that his right leg, not his left, had been swollen in 
service, and that the physician who treated him for his right 
leg swelling in service had looked at his back and told him 
that he had lordosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence presented with 
regard to the appellant's claim of entitlement to service 
connection for residuals of a spinal injury, including his 
hearing testimony.  The Board notes that the service medical 
records do not reflect the presence of back disability and 
there is no competent evidence to contest the Medical Board's 
findings that his left leg disability from a gunshot wound 
occurred prior to service.  The Board concludes that, in the 
absence of competent evidence demonstrating that the 
appellant sustained chronic residuals of a spinal injury in 
service, or that he currently has a back disability that is 
related to military service, it is unable to identify a basis 
to grant service connection for residuals of a spinal injury.  

The appellant has presented statements regarding his claim 
that his current back disability began in service.  However, 
the record does not show that he is a medical professional, 
with the training and expertise to suggest any etiological 
relationship of the lordosis or lumbar strain to his military 
service.  Consequently, his lay statements, while credible 
with regard to subjective complaints and history, are not 
competent evidence for the purpose of showing that lordosis 
or lumbar strain was present in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Similarly, the appellant's statement that he was told by a 
physician in service that he had lordosis is also not a 
satisfactory basis for awarding service connection for 
residuals of a spinal injury, whether he was so informed by a 
doctor or by a lay person.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

II.  A Total Rating Based on Individual Unemployability

A total rating based on individual unemployability is 
assigned when the evidence shows that a veteran is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 U.S.C.A. §§ 
1155; 38 C.F.R. 3.340, 3.341, 4.16(a).  There must be 
impairment of such degree that it is impossible for the 
average person with such disabilities to follow a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19;  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
38 C.F.R. § 4.16(b).  

The Court has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law- analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table).  In the instant case, the appellant is not 
service-connected for any disabling condition.  Thus, his 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is without legal merit, as the law, not the 
evidence, is dispositive in this case.  Hence, the claim is 
denied as a matter of law.  



ORDER

Service connection is denied for residuals of a spinal 
injury.  

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

